Citation Nr: 0601305	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  94-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a psychiatric 
disorder, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1980 to 
July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  A Notice of Disagreement was received 
in July 1995.  A Statement of the Case was issued in February 
1996.  A timely appeal was received in April 1996.  

The Board remanded the veteran's claim to the Appeals 
Management Center in November 2003 for compliance with the 
notice provisions of the Veterans Claims Assistance Act of 
2000.

A review of the record reveals that the RO previously denied 
direct service connection for a nervous disorder in a 
February 1992 rating decision.  The June 1995 rating decision 
on appeal denied service connection for a nervous disorder on 
a secondary basis.  Alternatively, the RO determined that the 
evidence was insufficient to establish entitlement to direct 
service connection.  Regardless of the RO's actions, the 
Board must itself determine whether new and material evidence 
has been submitted to reopen the veteran's claim for direct 
service connection.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

As discussed below, the Board finds that new and material 
evidence has been submitted, and the veteran's claim for 
service connection is reopened.  The Board cannot, however, 
consider the claim on the merits as further development is 
necessary.  The issue of service connection for a psychiatric 
disorder is thus addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In February 1992, the RO denied the veteran's claim for 
service connection for a nervous disorder.  The veteran did 
not appeal that decision, and it is final.

2.  New and material has been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.


CONCLUSION OF LAW

1.  The February 1992 RO rating decision that denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2001); 38 C.F.R. § 3.160(d) (2005).

2.  New and material evidence has been received and the 
veteran's claim for service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   In light of the 
favorable decision contained herein, that is, the reopening 
of the claim, it is clear that sufficient evidence was 
developed in this case in this respect.  To the extent that 
there may be any deficiency of notice or assistance, the 
Board finds that there is no prejudice to the veteran in 
proceeding given the favorable nature of the Board's 
decision.  

The veteran's claim for service connection for a psychiatric 
disorder was previously denied by a February 1992 rating 
decision.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2005).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) (West 2002) 
that the Board has jurisdiction to decide "all questions in 
a matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to February 1992 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  
 
New evidence submitted since February 1992 consists of the 
veteran's statements; VA treatment records, inpatient and 
outpatient, from November 1986 through September 1999; 
private treatment records from February 1987 through June 
1993; reports from private psychiatrists dated in November 
1992, March 1995 and August 1997; and VA examination reports 
from September 1999, March 2000 and April 2004.  

After considering all the new evidence, the Board finds that 
some of it is suitably material to reopen the veteran's claim 
for service connection, specifically the private 
psychiatrist's report dated in August 1997.  In that report, 
the psychiatrist, after reviewing the veteran's service 
medical records, sets forth in detail her opinion that the 
veteran suffers from Major Depressive Disorder and Organic 
Brain Syndrome as a direct result of his military service.  
Such an opinion was not previously of record.  

Accordingly, the Board finds that evidence received 
subsequent to February 1992 is new and material and serves to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.  However, the Board cannot, at this 
point, adjudicate the reopened claim, as further development 
is required.  This is detailed in the REMAND below.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a psychiatric disorder is 
reopened, and, to that extent only, the appeal is granted.

REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

The evidence of record shows that the veteran has stated that 
he received Mental Health treatment while he was stationed in 
Germany.  A review of the service medical records show that 
the veteran was referred for stress reduction counseling in 
December 1984, and in May 1985 it was recommended that the 
veteran be sent for a psychiatric consult.  Mental Hygiene 
Clinic records are not in the file, and it does not appear 
that a separate request has been made for them.  These 
records should be requested in relation to the veteran's 
claim.

Furthermore the veteran has reported working at a fuel point 
while in Germany.  Two of the private psychiatrists have 
diagnosed the veteran to have some type of organic brain 
syndrome secondary to intoxication from heavy metals and 
other substances such as fuel.  They both indicate that the 
signs and symptoms that the veteran experienced in Germany 
are consistent with exposure to toxic gases.  No development 
has been made to confirm the veteran's service in Germany is 
consistent with his report of having worked at a fuel point.  
(The veteran's DD 214 reflects more than 1 year service as a 
petroleum supply specialist.)  To this end, the veteran's 
service personnel records should be obtained to determine the 
veteran's exact assignment while in Germany.  In addition, 
once that has been determined, the RO should attempt to 
corroborate that the veteran's unit was in fact stationed at 
or around a "fuel point" in Germany.  

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession and has not already submitted.  See 
38 C.F.R. § 3.159(b) (2005).

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, and request the veteran's 
service personnel records reflecting the 
units, dates and locations of his assignments 
in service.  Associate all requests and 
records received with the claims file.  If 
records are unavailable from any sources, a 
negative reply is requested.

3.  The RO should contact the National 
Personnel Records Center (NPRC), or any other 
appropriate agency, and request Mental Hygiene 
Clinic treatment records for the veteran for 
the period of his duty in Germany.  Service 
medical records indicate that the veteran was 
treated in Knielingen, Germany from at least 
1983 through January 1986.  Associate all 
requests and records received with the claims 
file.  If records are unavailable from any 
sources, a negative reply is requested

4.  When the above development has been 
accomplished and if any additional evidence is 
needed, the RO should contact the appropriate 
agency to attempt to verify whether any unit 
to which the veteran was assigned in Germany 
was located at the same place as a "fuel 
point."  If this information is not available 
or otherwise unknown, a response to that 
effect should be included in the record.  

5.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a Supplemental 
Statement of the Case (SSOC) should be issued 
to the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


